NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 12 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KIMHENG TUON, AKA Kimcheng                       No. 08-74857
Tuon,
                                                 Agency No. A098-456-573
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 10, 2013**
                               Pasadena, California

Before: TALLMAN and M. SMITH, Circuit Judges, and ROSENTHAL, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Lee H. Rosenthal, United States District Judge for the
Southern District of Texas, sitting by designation.
      Kimheng Tuon, a native and citizen of Cambodia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the immigration

judge’s denial of her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252.1 We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the petition for

review.

      Tuon does not contend that she suffered past persecution, and substantial

evidence supports the BIA’s determination that she failed to establish a well-

founded fear of future persecution. Tuon credibly testified that she subjectively

feared she would be persecuted for her parents’ political opinions or to exert

pressure on her parents. See Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir.

2006). However, she failed to provide any supporting evidence of a well-founded,

objectively reasonable fear of future persecution because the record indicated that



      1
        8 U.S.C. § 1252(2)(D) allows for review of “questions of law,” which has
been interpreted to include “mixed questions of law and fact.” Ramadan v.
Gonzales, 479 F.3d 646, 648 (9th Cir. 2007) (per curiam). Because the IJ made no
express adverse credibility determination, “any view of the historical facts” to
which the petitioner testified “necessarily establishes” that, as she swore under
oath, she “filed the application within one year of arrival.” Lin v. Holder, 610 F.3d
1093, 1096 (9th Cir. 2010) (citing Khunaverdiants v. Mukasey, 548 F.3d 760, 765
(9th Cir. 2008)).
                                          2
she lacked knowledge of Cambodian politics or her parents’ political activities.

See id. Mere speculation and feelings of fear are not enough to satisfy this

requirement. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir.

2006) (“Vague and conclusory allegations of fear for [her] life . . . are clearly

insufficient to support a finding of a well-founded fear of future persecution.”).

The BIA properly ruled that she failed to meet her burden of proof to show

entitlement to asylum.

      Because Tuon failed to meet the lower burden of proof for asylum, it follows

that she has not met the higher standard for withholding of removal. See Zehatye,

453 F.3d at 1190. Substantial evidence also supports the BIA’s denial of CAT

relief because Tuon failed to establish that, if returned to Cambodia, it would be

more likely than not she would be tortured by or with the acquiescence of a public

official or a person acting in an official capacity. See Zheng v. Ashcroft, 332 F.3d
1186, 1188 (9th Cir. 2003).

      PETITION DENIED.




                                           3